DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant's submission filed on 9 Sept. 2022 has been entered.
Claims 23-35, 37-40, 42 and 43 are currently pending.  Claims 26 and 28-34 are withdrawn.  Claims 23-25, 27, 35, 37-40, 42 and 43 are considered here.

Withdrawn Rejections
	The rejection of claims 23-25, 27, 35, 37-40, 42 and 43 under pre-AIA  35 U.S.C. 103(a) as obvious over the combination of Kao in view of Muyldermans, optionally further in view of Bazl and as evidenced by Mather is withdrawn. A modified 103 rejection is presented below to account for the claim amendments in the Response of 9 Sept. 2022.

Response to Arguments
Applicant's arguments filed 9 Sept. 2022 have been fully considered but they are not persuasive.  
Applicant argues that the invention is non-obvious because it is directed to solving a previously unrecognized problem – that in expressing domain antibodies in non-E. coli hosts "there is a quantitatively significant fraction of product that represents a structural variant … that lacks at least one intramolecular disulfide bond".  This is not persuasive because the cited prior art has recognized the general type of problem cited by Applicant as well as the same general solution.  Kao teaches that the absence of disulfide bonds is a general problem in recombinantly expressed antibodies and can be solved via addition of copper ions during the process. Muyldermans teaches that VHH domain antibodies commonly have multiple disulfide bonds that are important for structure/function and that it was known in the art to take steps during recombinant expression to ensure proper disulfide bonding.  It would have thus been obvious to apply the method of Kao for ensuring proper disulfide bonding for recombinant antibodies to the expression of a recombinant VHH domain antibody.  Applicant’s formulation of the problem (i.e. that there is a "significant fraction" of product lacking a disulfide bond) differs only in a matter of degree, and does not express a new and unrecognized problem relative to the teachings of the cited art.  Moreover, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (MPEP 2144, IV.).  All that is required to establish a prima facie case of obviousness is that it would have been obvious in light of the art for one of ordinary skill to carry out the method as claimed.  The fact that the absence of disulfide bonds is a general problem in recombinantly expressed antibodies (as taught by Rao), and that VHH domain antibodies commonly have multiple disulfide bonds that are important for structure/function would have reasonably led one of ordinary skill to apply the solution of Rao to a domain antibody process.  The claims do not require any particular level of disulfide-lacking variants to be present, any particular level of enhancement in disulfide formation, or any other step(s) or endpoint(s) that would distinguish the cited art.  
The statement from the specification pointed to by Applicant that it was unexpected that “considerable quantities” of variants lacking a disulfide bond are produced in non-E. coli hosts does not meet the requisite burden for establishing unexpected results. Applicant bears the burden of producing objective evidence establishing that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance (MPEP 716.02(b)). Such evidence must be factually supported by an appropriate affidavit or declaration to be of probative value (MPEP 716.01 (a)). The arguments of counsel cannot take the place of evidence in the record (MPEP 716.01 (a)).  While the specification repeatedly states that the presence of domain antibody variants lacking a disulfide bond is surprising/unexpected, it does not provide any evidence that such variants are in fact unexpected relative to the state of knowledge in the prior art, including the teachings of the cited above.  Any unexpected results must also be commensurate in scope with the claims the evidence is offered to support (MPEP 716.02(d)).  The results in the specification relate to a single type of domain antibody produced in a single species of host (Pichia pastoris), and are thus not commensurate in scope with the claims.  Moreover, the claims do not contain any limitations (e.g., regarding the level of variants and/or the degree of reduction in such variants due to the method) that would limit the method commensurate in scope with the allegedly surprising results.
Applicant further argues that the cited prior art does not teach the specific problem of variants lacking disulfide bonds in a yeast host.  This is not persuasive because i) Kao teaches that the disulfide-lacking variants are a problem generally in recombinantly produced antibodies (i.e. the teachings of Kao encompass all types of antibodies/hosts), and ii) it is not necessary that the prior art teach the method for solving the exact same problem as formulated by Applicant (see above). 
Applicant further argues that the prior art as a whole teaches away from using copper at a concentration greater than 100 µM.  Applicant has not pointed to any specific teachings in the Response of 9 Sept. 2022.  The arguments relating to teaching away in reference to Chaderjian (set forth in the Response of 29 July 2021) have been addressed in the Final Rejection of 9 Nov. 2021.
Applicant further argues that the obviousness rejection relies on improper hindsight.  This is not persuasive because Applicant has not provided any specific reasoning as to how the rejection relies on such hindsight.  One of ordinary skill in the art reading Kao would recognize that the absence of disulfide bonds is a general problem in recombinantly expressed antibodies that can be solved via addition of copper ions with a range of hosts including yeasts, and would have reasonably applied such a solution to a domain antibody in view the fact that VHH domain antibodies were known to have disulfide bonds that are important for structure/function and it was recognized in the art to take steps during recombinant domain antibody expression to ensure proper disulfide bonding (as taught by Muyldermans).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-25, 27, 35, 37-40, 42 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over the combination of US Patent Pub. 20090053786 to Kao et al. in view of Muyldermans, Reviews in molecular Biotechnology 74.4 (2001): 277-302, optionally further in view of Rahbarizadeh et al., Molecular immunology 43.5 (2006): 426-435.
Kao discloses a method of producing an antibody in a eukaryotic host such as yeast (e.g., Saccharomyces cerevisiae, Pichia, etc.), comprising adding an oxidizing agent in the form of Cu2+ to the harvested cell culture fluid after removal of the host cells (i.e. to the culture medium after fermentation, to a supernatant after removal of the host and/or a step after purification of the antibody (the removal of the host being a purification step)) (entire doc, including [0008]; [0015]; [0023]; [0088]; [0105]; [0134]-[0280]).  The antibody can be any type of antibody construct, including single-chain antibodies such as diabodies, ScFv molecules and the like ([0023]; [0087]; [0102]-[0104]).
Claims 23-25, 27, 35, 37-40, 42 and 43 differ from Kao in that: the antibody is a domain antibody; and the copper ions are added to a final concentration of 0.15 to 10 mM.
Muyldermans teaches that camelid animals produce unique antibodies that lack light chains, such that heavy chain variable domain fragments (referred to as VHH fragments) can be produced having full antigen-binding properties in a single domain (i.e. domain antibodies) (under 1. Introduction).  Such VHH antibodies have several advantages over other antibody constructs/fragments, including simplified recombinant expression (since only a single native domain need be cloned and expressed) in prokaryotic and eukaryotic hosts (under 1. Introduction, last ¶; 2.6.1. High expression yields and purification of recombinant VHH).  Muyldermans further teaches that VHH antibodies contain a conserved disulfide bond which stabilizes the structural framework region and commonly also contain a second disulfide bond between CDR1 and CDR3 (referred to as an interloop disulfide) which improves stability and antigen binding (Fig. 2; p. 281 last full ¶ to p. 282, 1st full ¶; 2.6.2. Solubility and stability of recombinant VHH).  Muyldermans also teaches that it is recognized in the art that it is important to carry out recombinant VHH expression so as to ensure proper disulfide bonding (e.g., by expressing VHH in the periplasm in bacterial expression systems, which has an oxidizing environment conducive to disulfide bonding) (p. 291, right col., 2nd full ¶). 
Rahbarizadeh teaches that VHH antibodies can also be expressed in yeast (Pichia) cells (Abstract; 2. Materials and methods).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to carry out the method of Kao for expressing a recombinant antibody under conditions that enhance disulfide bonds wherein the antibody is a domain antibody as taught by Muyldermans because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to carry out the method of Kao with a domain antibody because Muyldermans teaches that VHH antibodies have numerous advantages over other types of antibody constructs and that VHH antibodies commonly contain multiple intrachain disulfide bonds which are important for antibody stability/function.  Carrying out the method of Kao with a domain antibody would have led to predictable results with a reasonable expectation of success because Kao teaches that the method can be used for expression of any type of antibody construct/fragment including single-chain antibodies (which would involve intrachain disulfide bonds) and Muyldermans teaches that VHH antibodies commonly contain multiple intrachain disulfide bonds.  Carrying out the method of Kao with a domain antibody produced in a yeast host would have led to predictable results with a reasonable expectation of success because Rao teaches that the method can be carried out using a range of host cells including yeasts.  Moreover, Rahbarizadeh teaches that VHH antibodies can be expressed in yeast (Pichia) cells.
With respect to the recitation that the oxidizing metal ions are added to a final concentration of 0.15-10 mM, Kao teaches that disulfide bond reduction in antibodies produced via cell culture can be reduced/prevented by inhibiting the enzyme thioredoxin using an inhibitor such as Cu2+ and that the degree of such inhibition varies with the concentration of the inhibitor (i.e. that Cu2+ concentration is a result-effective variable) (Kao, [0137]-[0141]; [0147]-[0150]).  Kao further teaches that the effective concentration of the inhibitor varies with factors such as the nature of the protein to be purified, the recombinant host cells, and the specific production method used, and that determining the optimal parameters is well within the skill of those of ordinary skill in the art (Kao, [0147]-[0150]).  Differences in concentration generally do not support patentability unless there is evidence indicating such concentration is critical (see MPEP 2144.05, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  The instant specification does not include any evidence indicating criticality/unexpected results corresponding to the metal ion concentration range recited in the instant claims.  Fig. 11 of the specification shows results from Cu2+ concentrations of 0.01 mM, 0.1 mM, 1 mM and 10 mM (spanning the claimed range as well as the exemplary range taught by Kao), and there is no apparent significant difference between any of the tested concentrations that would amount to a showing of criticality/unexpected results commensurate in scope with the claimed range.  Moreover, Kao teaches an exemplary range of about 5 μM to about 100 μM (in the case of mammalian cell culture systems) with an upper end of the same general magnitude as the lower end of the claimed range (about 100 μM vs. 150 μM), and further teaches that the thioredoxin inhibitor can be used in an excess amount (Kao, [0149]; [0153]).  Kao also teaches that the effective concentration varies with the specifics of a production process (e.g., the identity of the antibody, host, stage of use, etc.), with particular examples showing effective amounts between 15 to 75 μM (a five-fold difference) depending on the antibody and/or stage in which the ions are added (Kao, [0148]-[0150]).  Thus, arriving at the claimed concentration range from the exemplary range taught by Kao would involve varying the copper concentration by an amount (about 1.5 times) that is well within the 5-fold range of variation exemplified by Kao.  Thus, Kao teaches an exemplary range which is relatively close to the claimed range (with the claimed range being less than 50% greater) and further teaches that the effective concentration can vary several fold depending on various factors (a degree of variance which would overlap the claimed range if applied to the about 5 μM to about 100 μM exemplary range taught by Kao).  As such, one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed range by routine optimization.  
To the extent Applicant might argue that the exemplary range taught by Kao (Kao, [0149]) is for a mammalian cell culture process, i) Rahbarizadeh teaches that VHH antibodies are expressed in yeast cells; and ii) Kao teaches that a range of host cells can be used, including eukaryotic hosts such as yeast, and it would have been obvious to express a VHH antibody in any such host cells and use the range taught by Kao as a starting point for routine optimization of the copper concentration.  Since the method would enhance disulfide bonds by inhibiting a common protein (thioredoxin), one of ordinary skill would expect the teachings of Kao with respect to mammalian cell culture to be generally applicable to other host cells such as yeast. 
With respect to the recitation of “applying conditions that promote the formation of disulfide bridges in domain antibodies” in claims 23 and 24, the instant specification evidences that the general range taught by Kao is effect to promote formation of disulfide bridges in domain antibodies (Spec. (US20170081692), [0120]-[0121]; Fig. 11).
With respect to the recitation in claim 24 that the method is “for reducing or eliminating variants of a domain antibody that lack at least one disulfide bond”, Kao teaches that disulfide bonds present in recombinantly expressed proteins are commonly reduced during processing and that the method of Kao prevents such reduction during recombinant antibody production in order to produce properly folded products (e.g., [0007]-[0008]; [0136]-[0138]), and such measures can be considered to reduce variants lacking disulfide bonds (i.e. variants having reduced disulfides).  Moreover, Kao discloses applying the same conditions as recited in the instant claims and would inherently produce the same result of reducing or eliminating variants lacking at least one disulfide bond.
With respect to claim 25, Kao discloses adding the Cu2+ to the culture fluid after removal of the host cells and the removal of such cells is considered a form of purification.
With respect to claim 35, it is noted that the claim does not indicate at what stage the domain antibodies are attached to the column.  Thus, the claim can be construed as requiring attachment at any stage, such as the removing step in step b) (which is not required).  Moreover, Kao teaches that the method of preventing disulfide bond reduction is based on the inhibition of host cell thioredoxin by Cu2+ wherein such thioredoxin is capable of reducing disulfide bonds and can be present at any stage downstream of harvesting in which host cell components are present ([0134]-[0140]).  Kao teaches that the Cu2+ can be added to the “harvested cell culture fluid (HCCF), which is obtained after harvesting by centrifugation, filtration, or similar separation methods” ([0141]), and that the process of purifying the antibodies can further comprise applying such HCCF to an affinity column ([0163]-[0165]).  Since such affinity column purification would involve applying HCCF potentially containing host cell thioredoxin to the column, it would have been obvious to add Cu2+ to such column (e.g., during wash steps or the like) for the same purpose taught by Kao (i.e. to inhibit any thioredoxin present in the fluid and thereby prevent disulfide reduction).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-25, 27, 35, 37-40, 42 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,464,138. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘138 Patent teach a method of producing a domain antibody having one or more disulfide bonds, such as a VHH antibody, in yeast in the presence of Cu2+ at a concentration range (greater than 100 µM) which substantially overlaps the claimed range, and at the same production stage as recited in the instant claims for the same purpose of reducing variants lacking at least one disulfide bond (Spec., p. 32, line 33 to p. 33, line 9), and also teaches attaching the produced antibody to the solid phase of a chromatographic column (claim 4).  The claims of the ‘138 Patent thus makes obvious the instant subject matter.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657